        Case 1:21-cv-00277-WJ-KK Document 25 Filed 06/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

PUEBLO OF LAGUNA et al.,

       Plaintiffs,

vs.                                                        Civ. No. 21-277 WJ/KK

MICHAEL REGAN et al.,

       Defendants.

                           ORDER SETTING BRIEFING SCHEDULE

       THIS MATTER is before the Court on the parties’ Joint Status Report (Doc. 21), filed June

28, 2021. The Court, having reviewed the Joint Status Report, the record, and the relevant law,

and being otherwise fully advised, hereby ORDERS as follows:

       The parties shall file and brief Defendants’ anticipated Motion for Voluntary Remand

without Vacatur (“Motion”) as follows:

       1.      Defendants shall file their Motion on or before Friday, July 2, 2021;

       2.      Plaintiffs shall file a response to the Motion on or before Friday, July 30, 2021;

               and,

       3.      Defendants shall file a reply in support of the Motion on or before Friday, August

               27, 2021.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    KIRTAN KHALSA
                                                    UNITED STATES MAGISTRATE JUDGE
